



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Harlowe, 2018 ONCA 1037

DATE: 20181213

DOCKET: C65597

Feldman, MacPherson and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John James Joseph Harlowe

Appellant

John James Joseph Harlowe, in person

Margaret Bojanowska, for the appellant

Andrew Hotke, for the respondent

Heard: December 10, 2018

APPEAL BOOK ENDORSEMENT

[1]

The appellant will be released on
    December 21, 2018 on these charges. He is subject to an order prohibiting him
    from contacting his mother, the victim of the offence now, and as part of his
    18 month probationary term. The appellant would like that condition to be
    removed. We cannot do that without the appellants mothers consent. She has
    been contacted and has not responded. However, he can raise the issue again
    with his probation officer. Accordingly, the appeal is dismissed.


